Case 3:21-cv-00066-MHL Document 15-4 Filed 05/06/21 Page 1 of 2 PageID# 360




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

VIRGINIA NATURAL GAS, INC. ,                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil Action No. 3:21-cv-00066-MHL
                                              )
C4GT, LLC,                                    )
                                              )
       Defendant.                             )


                                 [PROPOSED] JUDGMENT

       This matter comes before the Court on Plaintiff Virginia Natural Gas, Inc.’s (“VNG”)

Motion for Default Judgment against Defendant C4GT, LLC (“C4GT”). (ECF No. ____.) The

Court FINDS that C4GT has been duly and properly served with the Complaint, and that C4GT

has failed to respond and is in default. The Court further FINDS that the Court has subject matter

jurisdiction as to this matter, the Court has personal jurisdiction over C4GT, and that venue is

proper. Finally, the Court FINDS that VNG’s Complaint establishes all elements of its breach of

contract claims against C4GT, and that VNG presented sufficient evidence to support its claimed

damages.

       Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED that judgment is

entered in favor of Plaintiff Virginia Natural Gas, Inc. against Defendant C4GT, LLC, for:

       1.      Damages in the amount of $2,115,576.64; and

       2.      Pre-judgment interest calculated at ______% (annual rate equal to one hundred

(100) basis points above the U.S. Prime Rate), from December 20, 2020, until the date of judgment.

       The Clerk is REQUESTED to send a copy of this Order to all counsel of record.

       IT IS SO ORDERED.

                                                  1
Case 3:21-cv-00066-MHL Document 15-4 Filed 05/06/21 Page 2 of 2 PageID# 361




Dated: _________________
Richmond, Virginia                United States District Judge




                                     2
